[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 99-1559

                  HERMINIO PICHARDO-BERGES,

                    Plaintiff, Appellant,

                              v.

                        UNITED STATES,

                     Defendant, Appellee.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jaime Pieras, Jr., U.S. District Judge]

                            Before

                   Torruella, Chief Judge,
              Stahl and Lipez, Circuit Judges.

   Herminio Pichardo-Berges on brief pro se.
   Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco,
Assistant United States Attorney, and Nelson Perez-Sosa, Assistant
United States Attorney on brief for appellee.

JANUARY 19, 2000

          Per Curiam. We have reviewed the parties' briefs and
the record on appeal.  We affirm the district court's denial of
petitioner's motion filed pursuant to 28 U.S.C.  2255
essentially for the reasons stated in the district court's
opinion and order, dated February 19, 1999.
          Affirmed.  Loc. R. 27(c).